Citation Nr: 9919842	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  95-33 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for dermatophytosis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	William K. Randolph, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from January 1951 to 
December 1954.  This appeal was initially before the Board of 
Veterans' Appeals (Board) from a September 1994 rating action 
from the Nashville, Tennessee, Department of Veterans Affairs 
(VA) Regional Office (RO), which confirmed the previously 
assigned 10 percent rating for his dermatophytosis.  By means 
of a decision dated in October 1997, the Board denied his 
appeal.  By means of a December 1998 Order, the U.S. Court of 
Appeals for Veterans Claims (Court) (formerly the U.S. Court 
of Veterans Appeals) vacated the Board's decision and 
remanded the issue of entitlement to an increased rating for 
further action.  (The Board's October 1997 decision remanded 
the issue of entitlement to service connection for skin 
cancer, which is now pending further action by the RO.  
Therefore, this matter will not be addressed at this time.)


REMAND

Pursuant to an October 1998 joint motion for remand and a 
December 1998 Court Order, this claim is being REMANDED for 
the following development:

1.  The RO should take the necessary 
steps to schedule the appellant for a VA 
dermatology examination during a period 
of exacerbation of his service-connected 
skin disorder in order to more fairly 
determine the nature and severity of his 
dermatophytosis.  The claims file and a 
copy of this remand should be made 
available to the examiner for review.

As noted above, the examination must be 
conducted during a period of exacerbation 
of the skin disorder.  Therefore, the RO 
and/or the VA medical facility personnel 
who schedules the examination should 
contact the appellant to ascertain 
whether or not his service-connected skin 
disorder is in a period of exacerbation, 
and, if so, the examination should be 
scheduled.  If not, reasonable efforts 
should be made in the future to ascertain 
when he is in exacerbation so that 
examination may be accomplished.  All 
contacts with the veteran should be 
documented.  

The Board puts the appellant on notice 
that he also has a responsibility to 
cooperate with the VA in advising when 
his skin disorder is in exacerbation so 
that the purposes of this remand may be 
accomplished.  "The duty to assist is 
not always a one-way street.  If a 
veteran wishes help, he cannot passively 
wait for it in those circumstances where 
he may or should have information that is 
essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

2.  Once the above has been accomplished, 
the RO should readjudicate the claim on 
appeal.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, following the usual appellate 
procedures, the claim should be returned to the Board.  He is 
free to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










